 1   NOSSAMAN LLP
     DAVID C. LEE (SBN 193743)
 2   dlee@nossaman.com
     ALEX WESTERFIELD (SBN 295676)
 3   awesterfield@nossaman.com
     50 California Street, 34th Floor
 4   San Francisco, CA 94111
     Telephone:     415.398.3600
 5   Facsimile:     415.398.2438
 6   Attorneys for Plaintiff GEMCAP LENDING I, LLC
 7

 8

 9                               UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11   GEMCAP LENDING I, LLC,                     Case No: 4:18-cv-05979-YGR
12                 Plaintiff,                   [PROPOSED] ORDER DISMISSING
                                                SECOND AMENDED COMPLAINT
13          vs.
                                                Date Action Filed: September 28, 2018
14   UNITY BANK Minnesota, Robert Hower,
     George Van Buren,
15
                   Defendants.
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                                      Case No. 4:18-cv-05979-YGR
                    [PROPOSED] ORDER DISMISSING SECOND AMENDED COMPLAINT
     57373328.v1
 1          Pursuant to Plaintiff GemCap Lending I, LLC’s (“GemCap”) Notice of Voluntary
 2   Dismissal, GemCap’s Second Amended Complaint (Docket No. 86) is dismissed with prejudice.
 3   This terminates this case.
 4                                                   _
 5           March 24
     Date: ____________________, 2020                    _______________________________
                                                            YVONNE GONZALEZ ROGERS
 6                                                         UNITED STATES DISTRICT JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 1                       Case No. 4:18-cv-05979-YGR

                     [PROPOSED] ORDER DISMISSING SECOND AMENDED COMPLAINT
     57373328.v1
